internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si plr-116535-99 date date number release date legend x d m n o a b c d e f dear this letter responds to a letter dated date written on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code that x's rental income from residential real properties is not passive_investment_income x is a former c_corporation that elected s status effective d x owns rents and manages m residential real properties facts x employs n full-time employees o in the summer to maintain its residential rental properties the services provided by these employees include inspection general repair and maintenance lawn mowing plumbing and electrical work and repair and replacement of doors windows water heaters sinks bath tubs and toilets x also hires independent contractors to do interior and exterior painting landscaping and snow removal carpet cleaning plastering roofing and driveway step and stoop improvements plr-116535-99 x also employs a president treasurer property and lease administration manager manager and an assistant to the manager the manager’s duties include ensuring rental payments are timely paid overseeing lease terms expirations and renewals handling tenant problems initiating and overseeing evictions advertising ordering credit checks and filling vacancies x received or accrued approximately a in rents and paid_or_incurred approximately b in relevant expenses for period c the comparable figures for period d are e and f x represents that these figures are consistent with the income and expense figures for prior periods law and analysis sec_1362 provides that an s_corporation_election shall be terminated whenever the corporation i has accumulated_earnings_and_profits at the close of each of consecutive taxable years and ii has gross_receipts for each of such taxable years more than percent of which are passive_investment_income sec_1375 imposes a tax on the income of an s_corporation if the s_corporation has accumulated_earnings_and_profits at the close of such taxable_year and gross_receipts more than percent of which are passive_investment_income sec_1362 provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 defines rent as amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that the term rents does not include rents derived in the active trade_or_business of renting property rents are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation conclusions plr-116535-99 after applying the law to the facts submitted and the representations made we conclude that the rents x receives from the residential rental properties will not be passive_investment_income under sec_1362 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x is an s_corporation for federal tax purposes further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent under the power_of_attorney on file with this office a copy of this letter will be sent to your authorized representative sincerely yours william p o’shea chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
